Citation Nr: 1007535	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for right knee status 
post total knee arthroplasty as secondary to the service-
connected disability of left total knee arthroplasty.

2.  Entitlement to service connection for lumbar spinal 
stenosis status post laminectomy as secondary to the service-
connected disability of left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971 
and from September 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
both issues on appeal.  

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge (AVLJ) in September 
2009.  A transcript of that hearing is of record.  The Board 
notes that during the prehearing conference, the AVLJ granted 
the Veteran's motion to hold the record open for 60 days so 
that the Veteran and his representative could make efforts to 
obtain any missing evidence, to specifically include an 
outstanding medical opinion, and submit it to the Board.  

The Veteran's representative submitted a medical opinion from 
Dr. KS, M.D., in November 2009, along with a waiver of the 
right to have this evidence initially considered by the RO.  
The Board has accepted this evidence for inclusion in the 
record.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  Osteoarthritis of the right knee was not present until 
more than one year following the Veteran's discharge from 
service, and no current right knee disorder is etiologically 
related to the Veteran's active service or his service-
connected disability of left total knee arthroplasty.

2.  A chronic back disorder was not present within one year 
after the Veteran's discharge from service, and any currently 
present back disability is not etiologically related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of 
osteoarthritis of the right knee during such service may not 
be presumed, and a right knee disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  A back disability was not incurred in or aggravated by 
active duty, the incurrence or aggravation of a lumbar spinal 
condition during such service may not be presumed, and a 
lumbar spinal disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
right knee status post total knee arthroplasty and service 
connection for lumbar spinal stenosis status post 
laminectomy, both to include as secondary to the service-
connected disability of left total knee arthroplasty.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, to include notice with respect to the 
disability-rating and effective-date elements of his claims, 
by a letter dated in February 2008, prior to the July 2008 
rating decision on appeal.  

The Board finds that VA has complied with its duty to assist 
the Veteran in the development of these claims.  In this 
regard, the Board notes that service treatment records 
(STRs), service personnel records (SPRs), VA medical records, 
and private medical records have been associated with the 
claims folder.  As noted above, the Board has also held the 
record open for 60 days so that the Veteran and his 
representative could make efforts to obtain any missing 
evidence, to include the medical opinion from Dr. KS, M.D., 
accepted for inclusion in the record in November 2009.  
Neither the Veteran nor his representative has identified any 
additional outstanding, existing evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is service-connected for left total knee 
arthroplasty, rated as 60 percent disabling from November 1, 
2008.  He contends that his current disabilities of the right 
knee and lumbar spine are due to or aggravated by the left 
total knee arthroplasty. 

Right Knee Disability

The Veteran's SPRs cover his periods of service with the Air 
Force, National Guard and Reserves.  They include medical 
examinations at separation from active Air Force service, in 
May 1971, and at enlistment into national guard service 
February 1972.  Normal results were noted upon clinical 
evaluation of his lower extremities (strength, range of 
motion).  In the attached reports of medical history, the 
Veteran reported that he had not experienced "trick" or 
locked knee.

In July 1973 the Veteran reported that while inspecting a jet 
aircraft, he lifted his right leg and heard a snap.  X-rays 
were noted as being negative and normal.  The Veteran 
reported pain on the medial aspect of his right knee.  He was 
given light duty and told to continue using his previous 
medication.  No further complaints regarding his right knee 
were noted in the STRs.

The Board notes that a separation examination is not of 
record addressing the Veteran's separation from service in 
July 1991.  His SPRs included a periodic Air Force Reserve 
medical examination dated September 1995 in which normal 
results were noted upon clinical evaluation of his lower 
extremities, (strength, range of motion).  In the attached 
report of medical history, the Veteran reported that he had 
not experienced "trick" or locked knee.

As noted below, the Veteran is currently diagnosed with 
osteoarthritis of the right knee.  There is no indication 
arthritis of the right knee was present in service or became 
manifest to a compensable degree within one year of 
discharge; accordingly, presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309 is not applicable in this case.  

Private medical records from October 1992 to September 1996 
show that the Veteran had a magnetic resonance imaging (MRI) 
of his right knee and findings were consistent with a tear of 
the posterior horn of the medial meniscus and medial 
degenerative joint disease.  

VA medical center (VAMC) records in July 2006 showed that the 
Veteran had a right total knee arthroplasty.  He related a 
history of right knee difficulties for over two years with 
progression in his symptoms.  He complained of pain, 
crepitus, swelling, instability, stiffness, difficulty 
ascending and descending stairs, difficulty ambulating, and 
ambulated with a cane.  His discharge diagnosis included 
osteoarthritis of the right knee. 

The Veteran had a VA-contracted examination in February 2008 
in which he reported having constant, crushing, burning, 
aching, sharp, and cramping pain in his knees since 1990.  
The examiner noted there was a scar on the Veteran's right 
knee and tenderness, but no disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, 
inflammation, edema, weakness, redness, heat, guarding of 
movement, or subluxation.  The Veteran was diagnosed with 
right total knee arthroplasty with scar.  The examiner 
concluded that the right knee condition was not secondary to 
the left knee condition.  The examiner opined that it was not 
clinically feasible that the Veteran's left knee condition 
caused the severe degenerative disease in his right knee and 
subsequent knee replacement.

The Veteran submitted a statement in March 2008 in which he 
asserted that he sustained injuries to his knees when he fell 
off the wing of an aircraft and again injured his right knee 
during enlistment.  He added that during the second 
occurrence; he was treated for swollen knees and returned to 
duty.  He stated that his right knee hurt due to knee cap and 
lower bone pain.

The Veteran testified before the undersigned AVLJ in 
September 2009 that his right knee disability developed 
around 2001 or 2002 when the VA started treating him with 
medication and a leg brace.  The Veteran stated that the 
issues he had with his left knee caused a problem with his 
right knee.  He furthered that he had doctors make the same 
statements, that his left knee problems caused his right knee 
disability, but that they had not actually put it on paper 
yet.  He stated that he would submit these medical opinions 
in the near future.

A letter from Dr. KS, M.D., dated November 2009 stated that 
the Veteran suffered from bilateral knee pain and continued 
to have difficulty walking and standing for a prolonged 
period as related to persistent right lower extremity limb 
length discrepancy.  Dr. KS stated that according to the 
history provided by the Veteran, knee symptoms were causally 
related to injury he sustained when falling off an aircraft 
wing during active duty.  

The evidence above shows that the Veteran is service-
connected for left total knee arthroplasty and has diagnosed 
right total knee arthroplasty.  However, the record does not 
contain any medical evidence relating the Veteran's left 
total knee arthroplasty with his diagnosed right total knee 
arthroplasty.  Instead, the record contains an unequivocal 
medical opinion from the VA-contracted examiner that the 
right knee condition was not secondary to the left knee 
condition.  Accordingly, for the reasons expressed below, the 
Board finds that the claim must be denied. 

The Board acknowledges the November 2009 correspondence from 
Dr. KS in which he stated that according to the history 
provided by the Veteran, knee symptoms were causally related 
to injury he sustained during active duty.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  However, the Board finds that Dr. KS merely related 
the Veteran's current knee symptoms, and not his right total 
knee arthroplasty, to his fall in service based solely upon 
the history provided by the Veteran.  Medical evaluation that 
is merely a recitation of a veteran's self-reported history 
has no probative value.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

However, the Board cannot discount medical opinion solely 
because it is based on history provided by the veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

In this case, the Board finds that although the Veteran's 
STRs show he was treated with light duty and told to continue 
using his previous medication after complaining of pain on 
the medial aspect of his right knee in July 1973, no further 
complaints regarding his right knee were noted in the STRs; 
normal results were noted upon clinical evaluation of his 
lower extremities, (strength, range of motion) in the 
periodic medical examination dated September 1995; the 
Veteran reported various, inconsistent dates for the onset of 
his right knee condition (including 1990, 2001, 2002, and 
2004); and he did not require a right total knee arthroplasty 
until July 2006, many years after his discharge from service.  

Moreover, the Board finds the VA-contracted examiner's 
opinion, that it was not clinically feasible that the 
Veteran's left knee condition caused the severe degenerative 
disease in his right knee and subsequent knee replacement, 
the most probative medical evidence of record as it was based 
upon physical examination and X-rays taken of the Veteran's 
right knee.

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence presented by 
the Veteran and his representative in the form of 
correspondence to VA, to include the Veteran's testimony 
before the undersigned AVLJ in September 2009 and a statement 
submitted by the Veteran's representative in August 2009, in 
which it has generally been asserted that the Veteran's left 
knee condition caused his right knee disability.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran full credibility in 
reporting, which the Board does, a right knee condition was 
not present until more than one year following the Veteran's 
discharge from service and based upon the competent medical 
evidence of record, the right total knee arthroplasty is not 
etiologically related to the left total knee arthroplasty. 

At this time the Board also notes that during his testimony, 
the Veteran asserted that doctors had told him that his right 
knee condition was related to his left knee condition, and he 
would submit these medical opinions.  However, neither the 
Veteran nor his representative submitted such evidence and 
hearsay medical evidence does not constitute competent 
medical evidence. Warren v. Brown, 6 Vet. App. 4 (1993).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence").

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.

Lumbar Spine Disability

In the aforementioned medical examination in May 1971, normal 
results were noted upon clinical evaluation of the Veteran's 
spine (other musculoskeletal area.)  In the attached report 
of medical history, the Veteran reported that he had 
experienced back trouble.  The Veteran reported that he wore 
back support secondary to a strain that existed prior to 
service (EPTS) and was treated adequately.

STRs showed that in September 1976 the Veteran injured his 
back while lowering wing stands, striking his lumbar area in 
a backward fall, and experienced localized pain and 
tenderness in his lumbar area.  No further complaints 
regarding his back are noted in the STRs.  

In the periodic medical examination in September 1995, normal 
results were noted upon clinical evaluation of the Veteran's 
spine (other musculoskeletal area.)  In the attached report 
of medical history, the Veteran reported that he had not 
experienced recurrent back pain.  

Private medical records from May 1996 showed that the Veteran 
had an MRI of the spine and was diagnosed with cervical 
radiculopathy.  The Veteran reported that his symptoms 
related to a non-traumatic event for which he received 
medical treatment.

In the VA-contracted examination in February 2008, the 
Veteran reported lumbar spinal stenosis status post 
laminectomy in 2005.  He stated that his back condition 
existed for sixteen years and caused stiffness; weakness; and 
constant, burning, aching, sharp pain that traveled down his 
left leg and across his hips.  The examiner noted there was a 
scar on the Veteran's low back, but there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation,  hypopigmentation, hyperpigmentation, 
abnormal texture, inflammation, or edema.  The Veteran was 
diagnosed with intervertebral disc syndrome (IVDS) status 
post lumbar laminectomy with scar and degenerative change.  
The examiner concluded that the back nerve condition was not 
secondary to the left knee condition.  The examiner opined 
that it was not clinically feasible that the Veteran's left 
knee condition caused the severe degenerative disease, IVDS 
in his lumbar spine, and subsequent surgery.

In the aforementioned letter from Dr. KS dated November 2009, 
the doctor also stated that the Veteran suffered from chronic 
low back pain and continued to have lower extremity symptoms 
despite undergoing back surgery.

The evidence shows that the Veteran is service-connected for 
left total knee arthroplasty and has diagnosed IVDS status 
post lumbar laminectomy with scar and degenerative change.  
However, the record does not contain any medical evidence 
relating the Veteran's left total knee arthroplasty with his 
diagnosed back condition.  Instead, the record contains an 
unequivocal medical opinion from the VA-contracted examiner 
that the back nerve condition was not secondary to the left 
knee condition.  Accordingly, for the reasons expressed 
below, the Board finds that the claim must be denied. 

The Board has determined that service connection for lumbar 
spinal stenosis status post laminectomy as secondary to the 
service-connected disability of left total knee arthroplasty 
is not in order because the only medical diagnosis of record, 
provided by the VA-contracted examiner in the February 2008 
examination, stated that it was not clinically feasible that 
the Veteran's left knee condition caused the severe 
degenerative disease, IVDS in his lumbar spine, and 
subsequent surgery.
 
VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative, to include correspondence to 
VA and the Veteran's testimony, in which it has generally 
been asserted that the Veteran's left knee condition caused 
his back disability.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 
384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 
466.  However, even affording the Veteran full credibility in 
reporting, a back condition was not present until more than 
one year following the Veteran's discharge from service and 
based upon the competent medical evidence of record, the back 
condition is not etiologically related to the left total knee 
arthroplasty. 

At this time the Board also notes that during his testimony, 
the Veteran asserted that doctors had told him that his back 
condition was related to his left knee condition, and he 
would submit these medical opinions.  However, neither the 
Veteran nor his representative submitted such evidence and 
hearsay medical evidence does not constitute competent 
medical evidence. Warren, 6 Vet. App. 4.  See also Robinette, 
8 Vet. App. 69, 77 ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence").  

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.


[CONTINUED ON NEXT PAGE]




ORDER

Entitlement to service connection for right knee status post 
total knee arthroplasty is denied.

Entitlement to service connection for lumbar spinal stenosis 
status post laminectomy is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


